
	
		I
		111th CONGRESS
		1st Session
		H. R. 2654
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend temporarily the suspension of duty on
		  polyethylene HE1878.
	
	
		1.Polyethylene HE1878
			(a)In
			 generalHeading 9902.10.34 of the Harmonized Tariff Schedule of
			 the United States (relating to polyethylene HE1878) is amended by striking
			 12/31/2009 and inserting 12/31/2012.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
